Citation Nr: 1612088	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  05-29 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1. Entitlement to a compensable rating prior to May 18, 2012 and in excess of 10 percent from May 18, 2012 forward for residuals of SFW, penile scar.

2. Entitlement to a rating in excess of 20 percent for penis deformity with erectile dysfunction secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Board previously considered this issue in February 2008, April 2012, and July 2013.  On remand, the Agency of Original Jurisdiction (AOJ) granted service connection for a thoracolumbar disability, which is considered a full grant of benefits sought on appeal.  As such, the appeal of that issue is no longer before the Board.  See Grantham v. Brown 114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1. The evidence shows that the penile scar was not painful prior to May 18, 2012 or unstable, at least 144 square inches, or causing functional impact at any point.

2. The evidence shows the Veteran had erectile dysfunction secondary to posttraumatic stress disorder (PTSD) and penile deformity the entire period on appeal but the evidence does not show a compensable level of voiding dysfunction associated with the penile disability.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating prior to May 18, 2012 and rating in excess of 10 percent thereafter for penile scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7804 (2008, 2015).

2. The criteria for a 20 percent rating, but not higher, for penile deformity with erectile dysfunction have been met for the entire prior on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.115a, b, DC 7522 (2015).	


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In April 2005, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the penile disability in June 2005 and May 2012.  The examinations were thorough, detailed, and addressed the rating criteria.  In the July 2013 remand, the Board ordered the AOJ to provide the Veteran a new examination and opinion regarding erectile dysfunction.  The AOJ failed to obtain a new examination, but the evidence of record adequately addressed the concerns of the Board such that the error is harmless and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the May 2012 examination showed that erectile dysfunction was due to mental health symptoms and medication qualifying it for service connection on a secondary basis, which the AOJ granted.  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

III. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to give evidence of symptoms observable by his senses, and the Board finds him credible as his statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Beginning on May 16, 2012, the Veteran's penile disability has been rated 20 percent disabling under Diagnostic Code 7522 for deformity of the penis with erectile dysfunction.  See 38 C.F.R. § 4.115b.  Twenty percent is the sole and maximum rating allowed under that Diagnostic Code.  38 C.F.R. § 4.115b.  However, other Diagnostic Codes are potentially applicable.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For many disabilities under Section 4.115b, the regulation directs the rater to consider sets of common genitourinary symptoms.  For voiding dysfunction, 20, 40, and 60 percent ratings are assigned when absorbent material or use of an appliance is required depending on the amount of use.  Urinary frequency allows for ratings from 10 to 40 percent based on voiding intervals.  Finally, obstructed voiding can be rated 0 to 30 percent if there are symptoms of hesitancy or weak/decreased stream with residuals greater than 150 cc, markedly diminished peak flow rate, recurrent infections, stricture disease, dilatation, or retention requiring catheterization.  38 C.F.R. § 4.115a.  

Effective May 18, 2012, the Veteran's disability has been rated 10 percent for a painful penile scar under Diagnostic Code 7804.  Scars are rated under Section 4.118 for skin disabilities.  His claim was pending on October 23, 2008, the date upon which a change in the rating code for skin became effective.  He did not request that his disability be analyzed under the new rating criteria.  Therefore, the prior rating code will continue to be used for his disability.  See 38 C.F.R. § 4.118 (2008).  Under the skin code, Diagnostic Code 7801 addresses scars other than on the head, face, or neck that are deep or cause limited motion.  38 C.F.R. § 4.118.  Diagnostic Code 7802 provides for a 10 percent rating for scars with an area or areas of 144 square inches (929 square cm) or greater.  Id.  Diagnostic Code 7803 provides for a sole, 10 percent rating for an unstable superficial scar, characterized by frequent loss of covering of skin over the scar.  Id.  Diagnostic Code 7804 provides for a sole, 10 percent rating for superficial scars that are painful on examination.  Id.  Note (2) explained that a superficial scar is one that is not associated with underlying soft tissue damage.  Id.

The Board notes that prior to May 18, 2012, the Veteran's penile scar had a non-compensable rating under Diagnostic Code 7805 for disabling effects.  See 38 C.F.R. § 4.118 (2008).  The RO changed to Diagnostic Code 7804 because this allowed the Veteran to receive a higher rating.  Thus, he is not prejudiced and the change is in accordance with the law.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (change to diagnostic code is appropriate as long as not arbitrary, capricious, or an abuse of discretion); Read v. Shinseki, 651 F.3d 1296, 1301 (Fed. Cir. 2011) (change in diagnostic code does not violate protective statutes).

After review of the record, the Board concludes that the 20 percent rating for penis deformity with erectile dysfunction should extend throughout the current period on appeal but the Veteran's penile disability does not meet the criteria for ratings in excess of those assigned by the AOJ.  See 38 C.F.R. §§ 4.115, 4.118.   

The evidence shows that the Veteran had erectile dysfunction and deformity throughout the period on appeal.  The May 2012 examiner recorded erectile dysfunction due to depression symptoms and medication secondary to his service-connected PTSD.  The examiner noted that erectile dysfunction began around 1990.  The examiner also classified the Veteran's service-connected penile scar as causing deformity.  The AOJ considered the combined effect of these disabilities and awarded the 20 percent rating for penis deformity with erectile dysfunction.  See 38 C.F.R. § 4.115b, DC 7522.  This 20 percent rating compensates the functional impact of erectile dysfunction and the changed appearance from the scar and is the maximum allowed under this Diagnostic Code.  See id.  The AOJ also awarded the Veteran special monthly compensation based on loss of use of a creative organ.  The Veteran filed an increased rating claim for penile disability and service connection for PTSD on May 22, 2005.  Service connection for PTSD was later granted effective March 22, 2005.  This rating arose out of both the claim for an increase for penile disability and the secondary relationship to PTSD.  Therefore, the appropriate effective date for the 20 percent rating is March 22, 2005. 

The pain in the penile scar was first evidenced on May 18, 2012.  The June 2005 examiner recorded the penile scar as well-healed, 1.5 inch by 1 centimeter, nontender, and superficial.  The scar had no discharge, normal color, no pain, no adherence to underlying tissue, and no functional limitation.  See June 2005 examination.  The May 16, 2012 examiner recorded the penile scar as less than 39 square centimeters, not painful, not unstable, and not having a functional impact.  A different examiner on May 18, 2012 noted a report of burning pain on the penis but found a well-healed, superficial, two-centimeter linear scar on the penis.  The evidence does not show pain from the penile scar before May 18, 2012; the two prior examiners did not record pain.  May 18, 2012 is the appropriate effective date for the 10 percent rating.  Ten percent is the sole and maximum rating for painful scars under Diagnostic Code 7804.  See 38 C.F.R. § 4.118, DC 7804 (2008).  

The evidence does not show a compensable level of disability under any other Diagnostic Code.  See 38 C.F.R. §§ 4.115, 4.118.  None of the examiners recorded the scar as unstable, at least 144 square inches in area, deep, or the cause limitation.  As such, the penile scar does not qualify for an additional rating under the skin codes.  See 38 C.F.R. § 4.118, DC 7802, 7803, 7805 (2008).  Moreover, there were no associated genitourinary symptoms that could receive a compensable rating.  The May 2012 examiner recorded voiding dysfunction with hesitancy due to urethral stricture.  In 2005, the Veteran complained of difficulty emptying his bladder.  The Veteran's voiding dysfunction and urethral stricture do not appear to be related to the penile scar.  The June 2005 examiner stated that he agreed with a prior opinion that urinary problems were unrelated to the penile scar.  Regardless, the evidence does not show a compensable level of symptoms associated with voiding dysfunction.  See 38 C.F.R. § 4.115a.  The examiners found no use of absorbent material, leakage, frequency, or use of an appliance.  See id.  There is also no evidence of infections, disease, voiding residuals greater than 150 cc, markedly diminished peak flow rate, or required dilatation or catheterization.  See id.  The Veteran has not reported any such symptoms.  Therefore, a separate rating for genitourinary symptoms is not warranted.  See 38 C.F.R. § 4.115a.   

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. at 589; however, the evidence does not show symptoms that could be rated higher under additional diagnostic codes.  38 C.F.R. §§ 4.115, 4.118.  The evidence shows generally the same symptoms throughout the period on appeal such that staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the rating criteria consider erectile dysfunction, voiding dysfunction, penile deformity, and pain, instability, and area of scars.  The Veteran has not reported any symptoms associated with his disability that are not considered by the criteria, and the rating code is sufficient to rate his disability picture.  Following Mittleider, there are no symptoms that have not been considered in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the first step of Thun was not satisfied, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  The Board further notes that the Veteran is rated 100 percent disabled and receives special monthly compensation.  Consideration of unemployability would be moot.   


ORDER

An effective date of March 22, 2005 for the 20 percent rating, but not a higher ranting, for penis deformity with erectile dysfunction is granted.

A compensable rating prior to May 18, 2012 and a rating in excess of 10 percent thereafter for painful penile scar is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


